PER CURIAM.
. The specifications of error in tins case present for decision the question whether a certain clause in a deed of convey*579anee referred to in the pleadings and offered in evidence on the trial should be construed as a covenant or a condition subsequent. In the Circuit Court Judge Cross (Minard v. Delaware, L. & W. R. Co. [C. C.] 139 Fed. 60) construed the clause as a covenant. We think the principles of law applicable to the case are correctly stated by him and we are content to rest our decision on his opinion.
The judgment of the Circuit Court is affirmed, with costs.